Citation Nr: 0737049	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  04-03 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a fungus infection of 
the skin with pain in the legs and ankles.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1955 and from January 1956 to January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona which denied the veteran's request to reopen 
his claims for entitlement to service connection for a fungus 
infection of the skin with pain in the legs and ankles.  A 
Board decision dated in July 2006 found that new and material 
evidence had been submitted to reopen the veteran's claim.  
The appeal was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2006, the case was remanded, in part, for a VA 
examination to determine the nature and etiology of his skin 
disability.  The veteran was notified of scheduled VA 
examinations in January and May 2007; however, he failed to 
appear.  In August 2007 correspondence, the veteran asked 
that he be given one more opportunity to attend a rating 
examination.  He indicated he failed to attend the previous 
examinations because he had been away from home for an 
extended period of time.

The "duty to assist is not always a one-way street.  If a 
veteran (appellant) wishes help, he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining the purtative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190. 192 (1991).  
While VA has a duty to assist the veteran in the development 
of a claim, that duty is not limitless.  In the normal course 
of events, it is the burden of the veteran to show for VA 
examinations.  If he does not do so, there is no burden on 
the VA to "turn up heaven and earth" to find him. Hyson v. 
Brown, 5 Vet. App. 262 (1993).

Here, both the Appeals Management Center and the VA Medical 
Center have undertaken great efforts to serve this veteran.  
Alas, the veteran has potentially harmed his own cause by 
failing to respond to VA correspondence in a timely manner.  
Further, his failure to keep VA informed of his whereabouts 
has clearly delayed the adjudication of his case, and 
required the expenditure of limited time and treasure that 
could have been spent on veterans who responded to VA 
correspondence in a timely manner, and kept VA aware of their 
whereabouts.

Nevertheless, in light of the veteran's August 2007 
statement, and the binding provisions of 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2007), further development is required.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his skin problem, on appeal. Any records 
that are not currently included in the 
clams file should be obtained and added to 
the file.  With any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record. All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran is 
to be informed of any records that could 
not be obtained.  If pertinent records are 
received, the AMC should ensure that VCAA 
examination and medical opinion 
requirements under 38 C.F.R. § 3.159(c)(4) 
are met as to this issue.

2.  After completion of #1 above, the AMC 
should arrange for the appropriate VA 
examination to determine the nature and 
severity of the veteran's skin disorder.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction of the 
examination(s). The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made available 
for review in conjunction with the 
examination(s).  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

The examiner is requested to provide an 
opinion as to whether it is as least as 
likely as not that any skin disorder found 
is related to military service, or, in the 
alternative related to service-connected 
diabetes.  Any opinions expressed by the 
medical examiner should be accompanied by 
a complete rationale and should address 
the service medical records and the post 
service medical evidence.

3.  The veteran is hereby notified that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the case, and that the 
consequences of failing to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655 (2006).

4.  After undertaking any necessary 
development in additional to that 
specified above, the AMC should 
readjudicate the issue of entitlement to 
service connection for a fungal 
infection/skin disorder.  If the benefit 
requested is not granted to the veteran's 
satisfaction, the SMC should issue a SSOC.  
The SSOC must contain notice of all 
applicable criteria pertinent to the 
veteran's claim, and a reasonable period 
of time for a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



